DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” in line 2 is indefinite. Examiner suggests replacing “about 1 to 3” to “1:3”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (USPGPUB 2020/0285348—hereinafter “Nakayama”) in view of Jin et al. (USPGPUB 2018/0314371—hereinafter “Jin”).
Claim 1, Nakayama teaches a touch display device (Fig. 1 and Pg. 3, ¶ 43), comprising: 
a display panel comprising a plurality of sub-pixels (Pg. 7, ¶ 90); and 
a touch device (Fig. 1 at 11) located on the display panel and having a touch electrode area (Figs. 2 and 3 at SE1) and a dummy electrode area (Figs. 2 and 3 at DE1), wherein the touch device comprises an electrode structure (Fig. 1 at 16A and 16B) and a conductive mesh (Fig. 3 at MP1 and Pg. 5, ¶ 62), the conductive mesh comprises a plurality of reticulated repeating units distributed in the touch electrode area and the dummy electrode area (Fig. 3 at MP1 and Pg. 5, ¶ 62), each of the reticulated repeating units is overlapped with at least corresponding one of the sub-pixels (Pg. 3, ¶ 43), and each of the reticulated repeating units comprises: 
a first X-shaped conductive structure (Fig. 3, any top MP1 shaped as an “X” in DE1 and SE1); and 
a second X-shaped conductive structure, wherein two ends of the first X-shaped conductive structure are connected to two ends of the second X-shaped conductive structure respectively (Fig. 3, the “X” directly below the top X in DE1 and SE1), wherein: 
for one of the reticulated repeating units in the touch electrode area, the first X-shaped conductive structure has no break and is formed into a continuous pattern, and the second X-shaped conductive structure has no break and is formed into another continuous pattern (Fig. 3, note reticulated repeating units in SE1 with no breaks), and 
(Fig. 3, note reticulated repeating units in DE1 with multiple breaks GB1).
Nakayama, however, fails to teach that each of the sub-pixels comprises a pixel electrode and a switching element electrically connected to the pixel electrode. Examiner cites Jin to teach a touch display panel wherein each of the sub-pixels comprises a pixel electrode (Fig. 5 at 152) and a switching element (Fig. 5 at T) electrically connected to the pixel electrode. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a pixel electrode and switching element, as taught by Jin in the touch display device taught by Nakayama, in order to provide an active matrix liquid crystal device wherein individual pixels may be directly controlled, resulting in faster response time.
As to Claim 10, Nakayama teaches that a material of the conductive mesh comprises a metal (Fig. 3 at MW1 and Pg. 4, ¶ 56), a metal oxide, or a metal nitride.
As to Claim 11, Nakayama teaches that a material of the electrode structure comprises a transparent conductive material (Pg. 4, ¶ 45).
As to Claim 12, Nakayama, as modified by Jin, teaches that a ratio of width to length of each of the sub-pixels is about 1 to 3 (Jin, Pg. 5, ¶ 65).
As to Claim 13, Nakayama, as modified by Jin, fails to teach that a length of each of the sub-pixels is 120 microns to 270 microns and a width thereof is 40 microns 
As to Claim 14, Nakayama teaches that the electrode structure comprises a first conductive layer (Fig. 1 at 16A) and a second conductive layer (Fig. 1 at 16B), and the conductive mesh is located between the first conductive layer and the second conductive layer (Figs. 3 and 4 at C1 and C2).
As to Claim 17, Nakayama teaches that a linewidth of the conductive mesh is 3 microns to 12 microns (Pg. 2, ¶ 16).
Allowable Subject Matter
Claims 2-9, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeong et al.		USPGPUB 2018/0308903
Xie et al.		USPGPUB 2020/0159353

Sakaue et al.		U.S. Patent 10,725,603
Rhe et al.		U.S. Patent 10,802,634
Lee et al.		U.S. Patent 10,877,587
Lin et al.		U.S. Patent 10,884,533
Nakayama et al.	U.S. Patent 10,908,755
Kubo			U.S. Patent 10,976,858














Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.